ON PETITION POE REHEARING
Beard, Chief Justice.
A petition for rehearing has been filed in this case. The brief in support thereof is simply a reargument of the points discussed in the briefs and oral argument submitted upon the hearing of the cause. We see'no reason to depart from the decision as handed down. It is also urged that the decision is erroneous because of a typographical error in a citation in the opinion, wherein it cites Corpus Juris, Divorce, Sec. 226, instead of See. 266. It so clearly appears that this was merely a typographical error that it merits no further attention, and is no cause for granting a rehearing. It will be corrected in the said opinion.
There is also another reason, not stated in the opinion because not presented in the brief or argument, why the decision of the district court should be affirmed. The record on appeal discloses that a general demurrer was filed to the petition before the motions, the rulings on which are complained of, were filed. The demurrer was filed July 5,1919. The motion to require plaintiff to separately state and number the several causes of action was filed August 16, 1919, and the motion to strike out certain words and clauses from the petition was filed September 9, 1919. By filing the general demurrer, the defendant waived the alleged defects in the petition of which complaint is made. (Fritz v. Grosnicklaus, 20 Neb. 413; Powers v. Powers, id 529; 31 Cyc. 725; Montgomery & Ault v. Thomas & Walters, 7 O. N. P. 669; Kelly v. Talbott, 19 Ky. Law 632; Abbotts Trial Brief, Civil Trials 89; 21 Standard Enc. Law 404). Being of the *72opinion that a rehearing would not change the result it is denied.

Rehearing denied.

PotteR, J. and BlydenbuRGH, J. J., concur.